Order entered June 25, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00347-CR

                                 OJAY JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-47079-N

                                            ORDER
       The Court has before it the June 11, 2015 motion of Jeffrey Grass to withdraw as

appellant’s retained counsel. In the motion, counsel states that appellant has been unable to

comply with the terms of the fee agreement, and that appellant should be provided court-

appointed counsel. We GRANT the motion to withdraw. We DIRECT the trial court to

remove Jeffrey Grass as appellant’s retained attorney of record.

       We ORDER the trial court to conduct a hearing to determine the following.

              Trial court shall first determine whether appellant desires to pursue the appeal. If
               the trial court determines appellant no longer desires to pursue the appeal, it shall
               make a finding to that effect.

              If the trial court determines that appellant desires to pursue the appeal, it shall
               next determine whether appellant desires to be represented by counsel. If
               appellant desires to be represented by counsel, the trial court shall determine
                  whether appellant is indigent and entitled to court appointed counsel. If appellant
                  is indigent, the trial court is ORDERED to appoint counsel for appellant.

                 If the trial court If the trial court determines that appellant is not indigent, the trial
                  court shall determine whether appellant has retained new counsel to represent
                  him, and make findings as to the name, State Bar number, and contact information
                  for new counsel.

                 If the trial court determines appellant does not wish to be represented by counsel,
                  the trial court shall advise appellant that he does not have the right to court-
                  appointed counsel of his choice. See Buntion v. Harmon, 827 S.W.2d 945 (Tex.
                  Crim. App. 1992); Sampson v. State, 854 S.W.2d 659 (Tex. App.–Dallas 1992, no
                  pet.).

                 The trial court shall next advise appellant of the dangers and disadvantages of
                  self-representation. See Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App.
                  1987). The trial court shall further advise appellant that he does not have the right
                  to hybrid representation and that any brief filed by counsel will be stricken.

                 If the trial court determines appellant’s waiver of counsel is knowing and
                  voluntary, it shall provide appellant with a statement in substantially the form
                  provided in article 1.051(g) of the Texas Code of Criminal Procedure. See TEX.
                  CODE CRIM. PROC. ANN. art. 1.051(g).

           We ORDER the trial court to transmit a supplemental record containing the written

findings of fact, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order. If the trial court determines appellant’s waiver of counsel is

knowing and voluntary, the supplemental record shall contain appellant’s signed, written waiver

in substantially the form provided by article 1.051(g).

The appeal is ABATED to allow the trial court to comply with this order. It shall be reinstated

thirty days from the date of this order or when the supplemental record is received, whichever is

earlier.

                                                          /s/      ADA BROWN
                                                                   JUSTICE